 

09f, Dofumbfta4s Files
United States Court!

NN —\ vac Southern District of Texas
FILED

_ MAR 11 2021
Nathan Ochsner, Clerk of Court
Fron. Ws Bobb.« f eo. Mayer Kan

# 7A Bore
Shles Bn

pes ote Page Lots |

      

Re ' Lelia ine Kempe D- Ponsa. vet .
dause. # BWI7- cv-1S

Dear Me Coy he flo,

Aa wrll bale, Hos a pee
td

te COU ah Ss jv S be bec b By le CEN ey
a oH rag « is fos ¥.

)

= 6

Thal you £3 youd Keduess od agend
. ny Se free od Lhagioe 2 COM) let - AHA MSSOW~R We
Cyrene A? wm toy va tiny Ane, wIO score ty fater?,
too iS CO tet, Avett 24 I). at ah -
Ar Hu-e_ Prise MSourcer) laid d out (b-
Silt ay (2A K wel . o¥ pow puad o he wt

= ye. j Inofla f prey. Heoen chia ys .

a . \ fete Oren OUEA? aren % < ONS ido oF ~ Sts .
a Y & A 4 o ? tS coe / o* } =e
A. ge l. 4 ote nclea ud IAS ~— sot 2 A . | dou att, Fert y,
Hod we Fe E oO voto Q | to. on. <4 et / ,
t a

Yous i.) ve. to ¢ e Pore Ja fh (ys oF at her bo ebco BD

|
 

 

 

A
5
l

Case 2:17-cv-00018 Document 245 Filed on 03/11/21 in TXSD Page.2 of.3

tet Caen? Mee ‘ da. ae tLe. | Me tht relic L Q.,

MOM TRIO AS rene, 50 oP Ore ena S29.

ae Lh 4. “e.. | - dgude. ptm, ELA Hh. Miso. o Suds, ae
Elbnocrtes ~ feted J “Teva Petter fs Qhecd Le), Mey ae ad
Oued hor, cts all? fia, yed bot ez) ree,

They | |. sda’ Ic QO Pe fo. cbs en OF, 4, 4, C Aout “tras
Boe Ka! D0. pode obra , He | Pat -é a6 hie d. ho ed
p™ nr ete +l = ts all 0 Crd youn C ote fee

You, Vm. lis JaQ the. ‘Sed vot e De Gre Zr,
pe 3 pebble Hap ot €. Ho am al ss a . Cheven tte LOL wan)
Ke. f° RAs ba o.8 + {e. Lis tS pod De le, dea. Bet) tee |
Ahow dant Cor ple a /

Cott Wee. Vil order) te. "he Id S¥en clowd , /
pow vaertaer Heck Ales 2. peqae. ane ha? ee ed de. ye 20, eft
Tl b, Yer sf lec GS vent: Sec. cet L Ah, Co. a

BOW Am Ten adh. - } cle abet oan ea PD gee iq correc enemenr®

A Cem, £00 hescr wat ae 3 los Se preaanst ottar e
‘ v a erwd Yee oA} ie . ad fey CO? , povds se,
tart TT wre o8r_ Bh isc! 8 ) put ype bet Wh. Ve
d~ ley perch Kept eu Vere i wos

  

on Leen, clon = oe, el Af Lod... Vet ah als ee, Ae DS _D
“I
POEL mene convawcracremrrenes tC dk} ree be

Sot et
Case 2:17-cv-00018 Discument 245 Filed on 03/11/21'in TXSD, Page 3 of 3

a4 , , “te.- is ee rie Lt te look let
J. Yow Ad Ars hy Wem  ~“T4 77 5 )
wd hope RS mame Dele be on tee Anandal

ar tov [ Hert orn", AA i ote .

 

 

TS j - IN
1 bee. ger 7 Ge. tea, gt S [ore 2 eee S 22 Corer / ;

Ws Con be fhe 5 P Heve P aphs des oot eget wk
off Bu Re ttre ey Trou ib lec y £& be ~ _ He Chane. +

“Th. tts I! Jj? Doub. eal smoot ae rm Senne Deke ok
Coen A Lodge" wf Teg he. — You. tho Uf

 

+) MW, CS Vor vale y iw oe, 2 nee ve on

{ ae 7
Rete , wt VWs. Fons a ibe 4 oe VES sot CRA. ven

tes Ge toe, baer “A lhe del. a7 er, my pent

 

 
  

te proe: Le “peo , 4 x Londo Bo ot

Ook by ter ate pees
Chane sun, So GE 6 fo (rt AE Te, chet) BPEREN - HHI OD ee Re

tiewtnws S Awd SRS Goer Le\|— Sudy, Teg be. ta.
Lom. ~ ,

 

 

Ss AEP. L {Obra - Whar oh SY, Ce DH) eo atten ke des
o| des PPO Az DAG. Cree salen vie ¢ do Jed pr Tagle 2
at h Aad en. OPO) aX i mB. wehbe el oF vy pier)

 

D7
bs Oe bend U0 Sut Satire magi al
i vartdel at tea Grad A

Barros bAe r hee BE... fee phone en 00 pe
bind h..bevy Stlea He. Chet, 5 tt 4 Ny ie

| Communceton «i He We Zole ee
Key lo wn dersdandio% . BS — /

 

 

 

 

|

 
